Citation Nr: 1107633	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a back disorder (to include 
lumbosacral spondylosis and degenerative disc disease of the 
lumbosacral spine), to include as secondary to right knee 
disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976 and 
from February 1977 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for lumbar spondylosis.  The case 
was later transferred to St. Petersburg, Florida.

The Veteran  appeared and testified at a personal hearing in 
December 2010 before the undersigned Veterans Law Judge sitting 
in St. Petersburg, Florida.  A transcript of the hearing is 
contained in the record.

Additionaly evidence was submitted in January 2011, after the 
last statement of the case (SOC); however, while a specific 
waiver of RO review was not received, during the December 2010 
heairng the Veteran requested that the claim be held for 30 days 
so that he could submit this additional evidence.

The issue of entitlement to total disability based on 
individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the courts, are applicable to this appeal.  
The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a disability compensation claim.  See 38 C.F.R. 
§ 3.159. VA must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  A review of the record 
shows that the Veteran was not specifically notified of the 
information and evidence necessary to substantiate a secondary 
service connection claim.  On remand, the AMC/RO must provide 
VCAA notice of the requirements related to secondary service 
connection claims.

The Veteran has presented several theories of entitlement to 
service connection for a back disorder: (1) direct service 
connection due to jarring his back jumping out of a helicopter 
onto uneven ground; (2) secondary service connection due to his 
service-connected right knee disorder; and (3) secondary service 
connection due to his right knee aggravating his back disorder.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. §  3.310(a) (2010).  The Court has held that when 
aggravation of a nonservice-connected condition is proximately 
due to or the result of a service- connected condition, the 
veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Service treatment records document mild low back muscle spasm in 
July 1977.  There is no indication of complaints of or a 
diagnosis of a back disorder on the September 1979 separation 
examination.

VA treatment records from September 2004 indicate that the 
Veteran complained of back pain since his two motor vehicle 
accidents (MVAs) in December 2002 and May 2004.  An MRI from 
February 2002 showed disk degeneration present at the L5-S1 level 
with minimal posterior disk bulge, and minimal narrowin of 
central spinal canal dimensions at L4-5.  

A private treatment record from Dr. S.A.H. also noted that "as a 
result of a combination of both of these accidents he has been 
noting pain referable to the cervical...right lumbosacral...levels."

May 2005 lumbosacral x-rays were read to show physiologic 
lordosis is straightened which could be related to muscle spasm.  
Additionally, endplate hypertrophic changes were present, mainly 
involving the upper endplat of L4. 

During a January 2006 VA joints examination it was noted that he 
did not have laxity in the right knee.

In a VA treatment record from December 2006, the Veteran noted he 
had chronic back pain for the previous two years following a MVA.  
He was noted ot also have chronic knee pain that limited his 
ability to walk more than 300 feet.

During a fee basis VA examination for his right knee in March 
2007 it was noted that the Veteran had an antalgic gait and 
required a cane for ambulation.

In February 2008, the Veteran was afforded a VA spine 
examination; however, his claims file was not available for 
review.  When the examiner talked to the RO, the RO indicated 
that the Veteran was already service connected for a back 
disorder.  He was noted to have a limping gait due t ohis right 
knee, and used a cane.  The examiner diagnosed lumbosacral disc 
disease.

In November 2008, the examiner provided an addendum to the 
February 2008 examination.  After a review of the claims file, 
the examiner opined that the Veteran's degenerative disc disease 
is less likely as not caused by or a result of service or 
secondary to degenerative joint disease of the right knee.  His 
rational was that there was no documentation of on-going back 
problems until after the Veteran's December 2002 MVA.  He 
additionally noted the Veteran carried a cane to either help him 
rise from sitting or for right knee support.  However, in the 
February 2008 examination he noted the Veteran had a limping 
gait.  Additionally, the addendum did not address the Veteran's 
claim that his gait (due to his right knee) aggravated his back 
disorder.  

A September 2009 VA treatment note indicates the Veteran's 
chronic low back pain is due to both his military history of 
jumping from aircraft and from MVAs. 

On remand, the Veteran should be afforded an additional VA spine 
examination, including review of the claims file, which provides 
a nexus opinion regarding all three of the Veteran's theories of 
entitlement. 

Additionally, subsequent to the last Statement of the Case (SOC) 
additional evidence was added to the claims file, and the 
Veterean has not submitted a waiver of RO review.  On remand, all 
additional evidence should be considered prior to readjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2010) are fully complied with and satisfied.  
The letter is to include proper notice of the 
information and evidence needed to 
substantiate a secondary service connection 
claim under 38 C.F.R. § 3.310 (2010).

2.  The Veteran should be afforded a VA spine 
examination, conducted by an orthopedist.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the examiner for a 
thorough review of the case.  A notation to 
the effect that this record review took place 
must be included in any report.

Following review of the claims file and an 
examination of the Veteran, the orthopedist 
should opine as to: (1) whether there is at 
least a 50 percent probability or greater (at 
least as likely as not) that the Veteran's 
current back disability/disabilities are a 
result of service;  (2) whether there is at 
least a 50 percent probability or greater (at 
least as likely as not) that any current back 
disability/disabilities are due to the 
Veteran's service-connected right knee 
disorder; or (3) whether the Veteran's 
service-connected right knee disorder 
aggravates any back disability/disabilities.  
If the examiner determines that the Veteran's 
right knee aggravates his back condition, the 
examiner should attempt to determine the 
degree of disability over and above the 
degree of disability existing prior to the 
aggravation

If the etiology of the claimed back disorder 
is attributed to multiple factors/events, the 
examiner should specify which symptoms and 
diagnoses are related to which factors or 
events.  Opinions should be provided based on 
the results of a review of the medical and 
lay evidence of record, results of a thorough 
examination, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, the 
service connection claim should be reviewed, 
including all additionally added evidence.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



